Case 1:20-mj-07024-KMW Document 1 Filed 10/14/20 Page 1 of 8 PageID: 1
Case 1:20-mj-07024-KMW Document 1 Filed 10/14/20 Page 2 of 8 PageID: 2
   Case 1:20-mj-07024-KMW Document 1 Filed 10/14/20 Page 3 of 8 PageID: 3




                                      ATTACHMENT A

       On or about August 14, 2020, in Camden County, in the District of New Jersey and
elsewhere, the defendant,

                                      BRUCE MAKLEY,

did knowingly possess a computer and three thumb drives, that contained images of child
pornography, as defined in Title 18, United States Code, Section 2256(8)(A), involving
prepubescent minors and minors who had not attained twelve years of age, such images having
been mailed, or using any means and facility of interstate and foreign commerce, shipped and
transported in and affecting interstate and foreign commerce by any means, including by computer.

       In violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and 2252A(b)(2).




                                               1
    Case 1:20-mj-07024-KMW Document 1 Filed 10/14/20 Page 4 of 8 PageID: 4




                                        ATTACHMENT B

     1.        I, John DeLaurentis, (the “affiant”), state that I am a Special Agent with the

Department     of    Homeland      Security,    Homeland      Security     Investigations    (“HSI”).

I have knowledge of the following facts based upon both my investigation and discussions with

other law enforcement personnel and others. Because this affidavit is being submitted for the sole

purpose of establishing probable cause to support the issuance of a complaint, I have not included

each and every fact known to the government concerning this matter. Where statements of others

are set forth herein, these statements are related in substance and in part. Where I assert that an

event took place on a particular date, I am asserting that it took place on or about the date alleged.

     2.        At all times relevant to this Complaint, the defendant, Bruce Makley

(“DEFENDANT MAKLEY”) resided at 35 Dutchtown Road, Voorhees, New Jersey (the

“VOORHEES RESIDENCE”).

     3.        On August 14, 2020, I, along with other law enforcement agents, executed a federal

search warrant at the VOORHEES RESIDENCE. DEFENDANT MAKLEY, his wife Alma

Makley, and his step-son Paul Acello, were all present at the VOORHEES RESIDENCE at the

time the search warrant was executed. Law enforcement agents informed all parties that the search

warrant was being conducted in furtherance of a child pornography investigation.

     4.        Paul Acello was interviewed at the VOORHEES RESIDENCE during the

execution of the search warrant. Paul Acello waived his Miranda rights and stated, in sum and

substance, the following information in an audio-recorded statement. Paul Acello said that the

only electronic devices that he used were his tablet, which never left his bedroom, and his

cellphone. Paul Acello stated that he did not have a password on his tablet, and he gave law



                                                  2
   Case 1:20-mj-07024-KMW Document 1 Filed 10/14/20 Page 5 of 8 PageID: 5




enforcement agents the pattern lock to unlock his cellphone. Paul Acello stated that DEFENDANT

MAKLEY and Alma Makley both had laptops at the house, but Paul Acello did not have access

to either of them. When asked about the computer located in the basement, Paul Acello stated that

it was not his, that he has never accessed it, and that the only person who used that computer was

DEFENDANT MAKLEY. Paul Acello stated that there was a computer desktop and a laptop in

the basement, and that the laptop was located in the electronics room. Paul Acello said that the

electronics room in the basement was used by DEFENDANT MAKLEY to make circuit boards

for trains. Paul Acello said that nobody in the house shared any of their electronic devices with

anyone else. Paul Acello denied ever viewing any child pornography. Paul Acello’s tablet and

cellphone were searched on site at the VOORHEES RESIDENCE, and they were both negative

for files containing child pornography.

     5.         Several devices were seized from the basement of the VOORHEES RESIDENCE,

including one HP Pavilion Computer Tower bearing serial number KR00508749; one SanDisk

16GB Thumb Drive; one black PNY 32GB Thumb Drive, and one black and white 4GB Thumb

Drive. Computer Forensic Analysts conducted an on-site preview of these items while the

execution of the search warrant was underway.

     6.         In the meantime, DEFENDANT MAKLEY was interviewed at the VOORHEES

RESIDENCE during the execution of the search warrant. DEFENDANT MAKLEY waived his

Miranda rights and admitted, in sum and substance, the following information in an audio-recorded

statement.

       a. DEFENDANT MAKLEY had access to the Internet and Wi-Fi at the VOORHEES

             RESIDENCE, and the only other person who had the Wi-Fi password was Paul Acello.

       b. DEFENDANT MAKLEY stated that he had two computers and some external thumb



                                                3
   Case 1:20-mj-07024-KMW Document 1 Filed 10/14/20 Page 6 of 8 PageID: 6




          drives in the basement that belonged to him. When law enforcement agents told

          DEFENDANT MAKLEY that a quick, on site preview of one of the thumb drives

          found in the basement revealed that there were deleted files of child pornography on it,

          DEFENDANT MAKLEY stated that he may have downloaded the material, but he

          could not remember when he did so. DEFENDANT MAKLEY then stated that if child

          pornography files were found on his devices, then he must have obviously downloaded

          the files. DEFENDANT MAKELY admitted that he was the only person who used the

          external drives located in the basement. DEFENDANT MAKLEY stated that if any

          files were stored on the external drives, he would have been the person who

          downloaded those files, and he was 100% guilty of being the person who put those

          things on there.

       c. DEFENDANT MAKLEY was shown a photograph of the HP Pavilion computer that

          was located in the basement. DEFENDANT MAKLEY admitted that it was his

          computer and the he should be the only one who accessed it.

       d. DEFENDANT MAKLEY was asked if he ever purposely searched for child

          pornography using the Internet. DEFENDANT MAKLEY admitted that he did, and

          that the last time he did so was approximately one week prior to the execution of the

          search warrant on August 14, 2020.

       e. DEFENDANT MAKLEY stated that if looking at child pornography was a crime, then

          he is guilty.

     7.       A full forensic analysis of the HP Pavilion Computer Tower bearing Serial Number

KR00508749 was conducted. A review of the files contained on the HP Pavilion Tower revealed




                                               4
    Case 1:20-mj-07024-KMW Document 1 Filed 10/14/20 Page 7 of 8 PageID: 7




that the item contained approximately 1,800 files of Project Vic 1 verified child abuse material. Of

these approximate 1,800 files, there are files containing 20 known victims of child sex abuse.

      8.         A review was conducted of the child exploitation material discovered on this

device. The child exploitation material on this device includes numerous images of the oral and/or

vaginal/anal rape of children approximately 0-1 years in age.

      9.         A full forensic analysis of the SanDisk 16GB Thumb Drive was conducted. A

review of the files contained on the SanDisk 16GB Thumb Drive revealed that the item contained

approximately 41 files of Project Vic verified child abuse material.

      10.        A review was conducted of the child exploitation material discovered on this

device. The files of child exploitation include the oral and/or anal/vaginal rape of prepubescent

children, approximately between the ages of 5 and 11 years old.

      11.        A full forensic analysis of the black PNY 32GB Thumb Drive was conducted. A

review of the files contained on the black PNY 32GB Thumb Drive revealed that the item

contained approximately 9,000 files of Project Vic verified child sex abuse material. Of these

approximate 9,000 files, there are files portraying 18 known victims of child sex abuse.

      12.        A review was conducted of the child exploitation material discovered on this

device. The files of child exploitation include oral and/or anal/vaginal rape of prepubescent

children, approximately between the ages of 3 and 12 years old, and numerous photos of a child,

approximately 1-2 years old, engaged in fellatio with a dog.

      13.        A full forensic analysis of the black and white 4GB Thumb Drive was conducted.

A review of the files contained on the black and white 4GB Thumb Drive revealed that the item


1
  Project Vic is a collaborative effort between law enforcement, industry, and non-governmental organizations, who
works with the National Center for Missing and Exploited Children (NCMEC) to create an ecosystem of
information and data sharing between domestic and international law enforcement agencies to help identify victims
of Child Sex Abuse

                                                        5
   Case 1:20-mj-07024-KMW Document 1 Filed 10/14/20 Page 8 of 8 PageID: 8




contained multiple videos of child female genital mutilation.

     14.       Based on my education, training and experience, and discussions with other law

enforcement officers, and to the best of my knowledge, the videos and images described herein

were transmitted, received and possessed in interstate and foreign commerce and were transmitted,

received, and possessed using any means and facility of interstate and foreign commerce, including

by computer.

     15.       In light of my training and experience and all of the information learned by me in

the course of this investigation, probable cause exists to believe that the crime of possession of

child pornography has been committed, and that DEFENDANT MAKLEY is the person who

committed that crime.




                                                6
